Title: To Thomas Jefferson from Louis Hue Girardin, 16 August 1820
From: Girardin, Louis Hue
To: Jefferson, Thomas


Dear and Respected Sir,
Hermitage,
Augt 16th 1820.
I ought long since to have thanked you for your very friendly attention in informing me of the appearance of a translation of Botta by Mr G. A. Otis. I ought, above all, immediately upon receiving that information, to have replaced in your hands the two vols of the italian work, so obligingly lent me, as it was natural enough to suppose that you would wish to compare the copy with the original. The thousand and one insect vexations which have, of late especially, buzzed about my ears, have prevented me, in spite of my better intent, from sooner fulfilling that duty. I have relapsed into the worst of my péchés d’habitude, procrastination; and I now have, as on many a former occasion, to claim your characteristic indulgence and forbearance.Luckily as it happens, the inconceivable drudgery of multiplied classes, first in Staunton, and afterwards here, together with the numberless interruptions of a farm upon an humble scale, with bad servants, and a roguish manager, have rendered my progress in the translation of Botta’s work extremely slow. The anticipation of Mr G. A. Otis frustrates, therefore, no sanguine hope, defeats no promising scheme of mine. Indeed I rejoice at his having put the American Public in possession of so valuable a record of national history. For my part, insulated as I am from publishers, printers, and booksellers, who, of right, should be the mere agents of authors, but who, as the often inverted course of things will have it, have become their task-masters, and according to the dictates of individual interest, show themselves either their patrons or their enemies, their benefactors or their tyrants, even if my translation had been completed in due time, I should, I presume, have had to struggle with, perhaps, insurmountable difficulties for the successful publication and diffusion of it. I judge so, at least, from what has happened in respect to my ill-fated vole of the “Continuation”—wretchedly printed—reluctantly circulated—as yet scantily remunerated by the Proprietors—and not even honoured with the notice of professional critics. The Editor of the Portfolio had, indeed, asked me to supply him with certain data respecting my work. I know such things to be pretty customary between authors and reviewers, but I really am not sufficiently stocked with unblushing assurance and overweening vanity to review, and, of course, to eulogize my own production. I prepared for him, however, naked outlines, and pointed out such passages as I deemed calculated to produce a favourable impression. Among these was my narrative of the arrival and reception of Dr Franklin in France. Soon after an oblique blow was, I thought, inflicted on me in the Portfolio vol. VIII, octr 1819, no IV, page 815. In a review of Franklin’s correspondence, the Dr is there illiberally abused for his expressions of partiality to the french nation—that nation itself for frivolity, debasement, hypocrisy, thraldom—and its government for profligacy, tyranny, hypocrisy, depravity &c… I am not sure that the passage issued from the pen of the Editor, Mr J. E. Hall, who, jointly with Mr Duponceau, has procured for me, on the ground of the “Continuation”, the unexpected and surely unmerited honour of being appointed a member of the American Philosophical Society—but whether it was his own production, or that of a Collaborator, I was not pleased with it, and the intended review rested there. The whole passage is disgusting in the extreme. No man of the least experience in politics can possibly mistake the leading motives of the French Court in affording aid to the American States. Yet, there might exist, and there actually existed, what I mentioned in the “Continuation”, national enthusiasm. Besides, where is the philosophy, and the policy, too, of ungenerously depressing the human character, which, heaven knows, is low enough of itself? Further, did it become Dr Franklin, either as the ambassador of a country so efficiently assisted by France, or as a private man loaded with courtesies, friendship, and admiration, to express scorn, contempt, a condemnatory judgment, and what not? Dr Franklin, it seems, spoke well both of the government and of the People of France, both in his official and in his private letters.—Our Anglomanes acrimoniously censure him for it. They almost stultify him on that account. Indeed and in truth! it would have done great honour to the Dr. to have held one language openly, and another secretly! They impeach his judgment—very well! let him rather have erred in that way, than in point of veracity and consistency. An Augur, says Cicero, can scarcely look at another Augur without laughing. It may be so, at times, with Politicians. Yet, there is a decorum both in public and in private life with which I am sure that Dr Franklin was too well acquainted to have practised the duplicity which the Reviewer is astonished not to find in any part of his correspondence. He even goes so far as to suspect that the Publisher of that correspondence has withheld from the Public eye those expressions of  contempt &c for the french government and nation to which I have above alluded. Be  this as it may, I shall never regret having ascribed something to national sympathy and enthusiasm, in that case. The truth is that our Anglomanes would be delighted in finding even the flowers in Franklin’s parterre infected with the venom of their own minds; and I am inclined to think that Mr Hall is not altogether free from the sin of Anglomanes.Notwithstanding so many causes of despondensy, I would delight in revising and finishing the “History of Virginia”, and in publishing, in a better form, the whole of my own task under the title of “History of Virginia during, and since, the Revolution.” This, however, requires data, many of them, I fear, unattainable. The copy-right must be ceded to me by the Proprietors, which they once seemed inclined to do, in lieu of that part of the stipulated compensation yet due me; I must become possessed of leisure and other means to collect further documents, and to mould them into a clear, animated, interesting narrative. Your friendly wish that I should devote my attention to that object—similar wishes expressed by Mr Duponceau, and other Literati, are stimulants which must necessarily act on my mind with considerable force. Unfortunately my situation is far from being favourable to the prosecution of any literary design. Except the recovery of my health [an important advantage, it is true!] every thing is here contrary to my interest, my repose, my comfort. I shall not weary and disgust you with the details of the petty miseries attached to this situation. Suffice it to say that, although a tolerably good algebraist, I have mistaken minus for plus. No matter in what point of view, I consider this solitude—intellectually, morally, physically—I cannot (so great and so radical the evil is) draw out of it a single atom of good. I sink part of my little capital every year, and still I am incessantly at work. The worst is the fatal influence of this climate on the feeble and delicate constitution of a sister in-law, who, for 8 years, has devoted her whole time and attention to my motherless children, and to myself. I see her with anguish daily declining, and withering in the keen breezes of this mountain air. An other deep source of tribulation is the want of means for the improvement of my Daughters in Music and drawing. Nature has gifted them with happy dispositions, and I can instruct them myself in the substantial branches, but I wish to fit them for the task of Female Teachers (the best legacy which I think I can leave to them) and it is not my intention that they should stop at mediocrity. Half-talents and accomplishments are not worth attainment. These two last circumstances especially—the bad health of my sister, in this climate, and under this drudgery, and the education of my daughters, are considerations which overbalance in my mind the censure and reflections of the world on my fickleness, inconsistency &c. I must remove to a more favourable theatre. The times are highly unfavourable for renting my little farm, and selling my stock &c &c, but I have committed the error, and I must expiate it—Too happy, if I can only preserve, in another place, my restored health!Some of the Trustees of the Baltimore College have thought of one as Principal of that Institution, which they are anxious to revive, and to place on the high ground of liberality and usefulness. But, independently of the want of funds in that Establishment, a circumstance which allows the Trustees to offer to the Principal merely the use of large, commodious, and handsome buildings for himself and for the school, together with their personal influence among the Parents and Guardians of the Youth of Baltimore, I am informed by Dr T. Watkins, who is extremely friendly to me, that the Board of Electors chiefly consists of bigoted Sectarians, wedded to particular men, as well as to particular doctrines—that, among 37 trustees, not more than 4 or 5 have received even the rudiments of Education, and that it is probable they would be ever ready to commit any absurdity, however gross, in the management of a literary institution—that, although the first article of their charter denounces, in the strongest terms, both political and religious intolerance, the object of a majority of them, it is apprehended, is to establish both.—I learn from another Gentleman that a Dr Barry, an Episcopalian minister, and the spoiled child of Fortune and of his sect, though not desirous to take an active share in the labours of Juvenile instruction, ardently aspires to the title of Praeses Baltimoriensis Collegii, and to the honour of conferring degrees &c. Connected with the clerical and literary ambition of this Gentleman, a scene of intrigue is developed which has astonished and almost petrified a poor Recluse like myself.—Dr Watkins has for many years nobly struggled against the fatal propensities of the Trustees and others, and, in the present case, he has prevented a hurried and almost clandestine election of Barry—But I auger ill of so much partiality, bigotry, and illiberality—Indeed, I know too little, as yet, of the specific duties of the situation, of its probable emoluments &c to make up my own mind on the subject. I have, however, placed in the power and discretion of Dr Watkins, a declaration that I would act if appointed. What the result has been, or is likely to be, I have not yet been informed.In Scotland, Professor Leslie maintained, on the occasion of his appointment to the Professorship of Mathematics in the University of Edinburgh, a glorious and successful struggle with a Presbyterian opponent, and, indeed, with the whole Kirk. Judge Cooper, who is loudly threatened by the champions of the same sect in this part of Virginia, will, I trust, if he ever comes to Charlottesville, enjoy  similar triumph.—But I am not armed with the panoply of science and merit of either Leslie or Cooper. I do not, therefore, entertain any sanguine hope of success in respect to that situation; nor, indeed, am I anxiously desirous to obtain it, except in as much as it would afford great facilities for the education of my Daughters in the ornamental branches (Baltimore abounding in good teachers of music and drawing) and a climate more propitious to the health of my sister.This mania of placing Academies, Colleges, Universities & in the hands of men professionally disposed to propagate opinions rather than truths, will, I apprehend, ultimately prove injurious, if not to the liberties, at least, to the liberal spirit of the country. Look at Hampden and Sidney, at the Lexington-college &c &c! Condorcet in a memoire which I have some where in my little collection and Dugald Stuart in his “Short statement of facts relative to Leslie”, have luminously and forcibly developed the evils arising from this adherence to the old monacal system. Unfortunately, we possess few of those liberal, intelligent, and patriotic minds that have courage, power and ascendency enough to oppose and counteract with efficiency this highly pernicious gravitation. I have told the Persons concerned that I would always be ready to inculcate sound fundamental principles in religion, morals, and politics, but that I could do no more. I wish for a task purely literary.Mr B. Fuller, who is a good man, and the best Euclidian, I ever knew, is (between us) very much inclined to try with me an Academy at Richmond. The Staunton establishment has dwindled to 22 Pupils, and this worthy Professor does not receive enough to support his family. His colleague, a clergyman of the Episcopal church, would be in a still worse predicament, having a more numerous family to maintain, were it not for his parish, or parishes. Mr Fuller is the Gentleman whom I once mentioned to you with respect to a Book-store in Charlottesville. I am now at liberty to name him, and I again take the liberty to recommend him to your good offices, should any prospect ever present itself to his advantage.—This plan of a Joint establishment at Richmond requires maturing. I will make enquiries of my friends there, and not commit Mr Fuller with the Staunton-Gentlemen, until positive data are obtained.For myself, I am conscious that I can act only in three Situations—that of Teacher, of Librarian, of Editor. The last would be most to my taste; but the times are peculiarly hard. In my dreams, I have sometimes thought of a Quarterly publication in the latin language, with the motto, Pro orbe, et per orbem. It would be a miscellany containing the essence of that information which our Gazettes afford respecting truly important subjects connected with the literature, the arts, commerce, agriculture, politics &c—of the United-States. The latin language is understood by men of Education in all countries, and by addressing the Prospectus to foreign ministers, consuls &c I might probably obtain adequate support; and although I foresee many difficulties in respect to the multiplicity of modern ideas to be expressed in an ancient idiom, still I am sanguine enough to think that I could conquer them. I conjunction with that 9ly publication, I would edit a french paper for mere matters of fact, and institute it, Le Narrateur.—also, a weekly, or semi-weekly Journal, in English.—But these probably are mere chateaux en Espagne.A narrative of Burr’s conspiracy, after the manner of Sallust, or the Abbé de St Real, in his Conjuration de Venise, has sometimes appeared to me a subject favourable to historical enterprize. Perhaps, however, the time has not yet come for the successful execution of such a design.Pardon me, Dear and respected Sir, for this prolix letter, and, I fear, unpardonable obtrusion upon your time and repose. I can not well account to myself for having been betrayed into it, for I did not, at first, intend such details. Your indulgent philosophy will easily excuse the schemes of one in my situation, especially when those schemes originate in such motives. My little resources are here wasting away—my humble abilities utterly neutralized—the health of my sister visibly suffering—and the object for the attainment of which alone I still feel enthusiastic ardour, the education of my Daughters, necessarily, insurmountably deficient. In the failure of some earlier establishment, I mean to locate them and their aunt, for the winter, in Richmond, and myself to look about for some suitable scene. Experience has too well taught me the errors of precipitancy, to permit me to relapse into them.Once more, Dear and respected Sir, forgive my confidential effusions, and believe in my sincere gratitude, veneration, and friendship.L. H. GirardinP.S.I have prepared, and mean soon to publish, “a System of demonstrated arithmetic” an humble, but, I am sure useful work. I have always found youth deplorably deficient in that fundamental branch.—The 2 vols of Botta accompany this.